Name: Council Regulation (EEC) No 1028/91 of 22 April 1991 amending Regulation (EEC) No 1336/86 fixing compensation for the definitive discontinuation of milk production
 Type: Regulation
 Subject Matter: civil law;  farming systems;  business organisation
 Date Published: nan

 26. 4. 91 Official Journal of the European Communities No L 106/5 COUNCIL REGULATION (EEC) No 1028/91 of 22 April 1991 amending Regulation (EEC) No 1336/86 fixing compensation for the definitive discontinuation of milk production THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3641 /90 (2), and in particular Article 5c (6) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 3577/90 (') lays down the transitional measures and adjustments required in the agricultural sector as a result of German unification ; Whereas, pursuant to the said measures and adjustments, provision was made to apply Council Regulation (EEC) No 1336/86 of 6 May 1986 fixing compensation for the definitive discontinuation of milk production (*), as last amended by Regulation (EEC) No 3577/90, in the terri ­ tory of the former German Democratic Republic ; whereas it would not be in the general interest to bring about the 3 % reduction in overall production through a voluntary programme of cessation of activities ; whereas, therefore, Germany should be authorized to reduce imme ­ diately and by an equal amount each of the reference quantities, without prejudice to applications already submitted pursuant to Regulation (EEC) No 2321 /86 (5), as last amended by Regulation (EEC) No 3776/90 (6), HAS ADOPTED THIS REGULATION : Article 1 Article 4a (c) of Regulation (EEC) No 1336/86 is hereby replaced by the following : '(c) except for applications submitted before 31 January 1991 , Germany shall be authorized, by way of derogation from the first subparagraph of Article 1 ( 1 ), to grant such compensation for an equal reduction in the relevant part of the production of each party concerned in relation to previous production.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 22 April 1991 . For the Council ; The President R. STEICHEN (') OJ No L 148, 28 . 6 . 1968, p. 13 . O OJ No L 362, 27. 12 . 1990, p. 5 . ( ¢') OJ No L 353, 17 . 12 . 1990 , p. 23 . O OJ No L 119, 8 . 5 . 1986, p. 21 . 0 OJ No L 202, 25 . 7. 1986 , p. 13 . (") OJ No L 364, 28 . 12 . 1990, p . 4.